F As filed with the Securities and Exchange Commission on September 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, NY 10022-2606 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, NY 10022-2606 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. 445 Park Avenue New York, New York 10022-2606 1-800-625-7071 www.needhamfunds.com Semi-Annual Report June 30, 2010 Contents Letter from the Adviser 1 Portfolio Characteristics Needham Growth Fund 4 Needham Aggressive Growth Fund 5 Needham Small Cap Growth Fund 6 Disclosure of Fund Expenses 7 Schedule of Investments Needham Growth Fund 8 Needham Aggressive Growth Fund 11 Needham Small Cap Growth Fund 14 Schedule of Securities Sold Short Needham Growth Fund 10 Needham Aggressive Growth Fund 13 Needham Small Cap Growth Fund 16 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets 19 Financial Highlights Needham Growth Fund 20 Needham Aggressive Growth Fund 21 Needham Small Cap Growth Fund 22 Notes to Financial Statements 23 Supplementary Information 28 This report is authorized for distribution to prospective investors only when preceded or accompanied by a current prospectus. The prospectus contains more complete information, including investment objectives, risks, expenses and charges and should be read carefully before investing or sending any money. To obtain a prospectus, please call 1-800-625-7071. Portfolios of The Needham Funds, Inc., like all mutual funds: • Are NOT FDIC insured • Have no bank guarantee • May lose value The Needham Funds, Inc. are distributed by Needham & Company, LLC. Needham Funds Semi-Annual Report 2010 August 2010 Dear Shareholders, The first half of 2010 was a tale of two markets. The year began with a continuation of the rally that began in March 2009. The market was driven by unprecedented levels of liquidity from the Federal Reserve. However, the rally ended in late April and fears of a double-dip recession arose. Expectations for 3-4% growth in 2010 have now been reduced to 2.5%. While unemployment numbers improved early in the year, May and June saw a setback. The second quarter correction the markets experienced was not unusual after a strong twelve months. We continue to believe that given the high unemployment and underemployment rates, the Federal Reserve will stay accommodative for a long time. We believe that this liquidity must flow somewhere and that growth equities will benefit. We at The Needham Funds focus on buying growth stocks at reasonable prices. In the six-month period ended June 30, 2010, the Growth Fund was up 0.1%, the Aggressive Growth Fund was up 1.5% and the Small Cap Growth Fund was up 3.2%. By comparison, the S&P 500 Index was down 6.7%, the NASDAQ Composite Index was down 6.6% and the Russell 2000 Index was down 2.0%. The Needham Growth Fund (the ‘‘Growth Fund’’) seeks long-term, tax-efficient capital appreciation by investing primarily in the equity securities of public companies with above-average prospective long-term growth rates at value prices. To this end, the Growth Fund targets companies with products or services that are selling or marketing into growth markets. These companies normally have earnings growth of at least 15-20%, product and market dominance, and the ability to consolidate their market positions. They may also have a competitive advantage by acquiring and retaining more customers or driving costs down and profits up. The Growth Fund also looks for seasoned and motivated managements with records of building shareholder value. Companies with these characteristics sometimes find themselves in a temporary earnings shortfall or may be in a product transition. This often causes aggressive growth or dynamic growth investors to sell. At this point, the Growth Fund may deem the stock to be reasonably priced and purchase it for long-term capitalappreciation. Hence, the discipline called ‘‘Growth At a Reasonable Price,’’ or ‘‘GARP.’’ As of June 30, 2010, the Growth Fund was up 26.1% for the 1 year period, down 5.2% for the 3 years, up 4.2% forthe 5 years, up 2.8% for the 10 years, and up 13.5% since inception, compounded annually. The Growth Fund received a four-star Overall MorningstarTM Rating in the U.S.-domiciled Mid Cap Growth Funds category as of June 30, 2010, based on Risk-Adjusted Return, when rated against 694 Mid Cap Growth Funds. We ended the six-month period with 6.3% of total investments in cash and 4.2% as our short position. Our top contributing stocks were Express Scripts (ESRX), Netezza (NZ), Varian Medical Systems (VAR) and Morton’s Restaurant Group (MRT). Express Scripts continued to show synergies from its Wellpoint acquisition. Netezza and Varian Medical Systems continued to gain market share with their strong products. Morton’s suffered in 2009 due to its leverage and a dramatic fall-off in its steak business, but the company made a solid recovery and the stock has rebounded. Our most detracting stocks were CarMax (KMX), Seagate Technology (STX), Becton, Dickinson (BDX) and Transocean (RIG). Many of our consumer investments suffered, and our few energy investments were hurt by the Macondo oil spill. The Needham Aggressive Growth Fund (the ‘‘Aggressive Growth Fund’’) seeks long-term, tax-efficient capital appreciation by investing primarily in the equity securities of public companies with above-average prospective long-term growth rates. The Aggressive Growth Fund invests, in general, in markets and industries with strong growth rates, focusing on the market leaders in these areas. These market leaders, especially as they break away from their competitors, tend to garner a disproportionate share of the positive financial returns. Also important is the longterm sustainability of the companies’ leadership positions. Thus, the Aggressive Growth Fund looks for companies with strong management teams, superior balance sheets, above-average margins that can generate excess cash, and strong R&D and brand spending in industries with high barriers to entry. 1 Needham Funds The Aggressive Growth Fund was up 18.6% for the 1 year period, down 0.4% for the 3 years, up 6.8% for the 5 years, and up 6.9% since inception, compounded annually. The Aggressive Growth Fund received a five-star Overall MorningstarTM Rating in the U.S.-domiciled Mid Cap Growth Funds category as of June 30, 2010, based on Risk-Adjusted Return, when rated against 694 Mid Cap Growth Funds. The Aggressive Growth Fund closed the six-month period with 18.3% of total investments in cash and 4.5% as our short position. Leading contributors for the Needham Aggressive Growth Fund were Netezza (NZ), Entropic Communications (ENTR), Acme Packet (APKT) and Morton’s Restaurant Group (MRT). Netezza, Entropic and Acme Packet are all benefitting from strong new product cycles. The top detractors were Ista Pharmaceuticals (ISTA), Gilead Sciences (GILD), Resources Connection (RECN) and Electronics for Imaging (EFII). Most of our health care investments struggled during the second quarter. Despite passage of the Patient Protection and Affordable Care Act, the healthcare sector remains haunted by pricing and regulatory uncertainty. We sold a few of our healthcare positions in the first quarter, and we believe our remaining healthcare stocks are well positioned for growth. The Needham Small Cap Growth Fund (the ‘‘Small Cap Growth Fund’’) seeks long-term, tax-efficient capital appreciation by investing primarily in the equity securities of smaller growth companies which the Small Cap Growth Fund believes are trading at a discount to their underlying value yet have the potential for superior long-term growth. Effective August 1, 2010, under normal conditions, the Small Cap Growth Fund invests at least 80% of its net assets in equity securities of domestic issuers listed on a nationally recognized securities exchange or traded on the NASDAQ System that have market capitalizations not exceeding $3 billion at the time of investment. Central to the Small Cap Growth Fund’s investment strategy is a sound valuation discipline that seeks to acquire growth companies at reasonable prices. The Small Cap Growth Fund seeks tax efficiency by offsetting capital gains on the sale of securities with capital losses, but where there is an uncovered gain, it will be a long-term capital gain taxed at more favorable rates. The Small Cap Growth Fund was up 24.1% for the 1 year period, up 1.2% for the 3 years, up 4.5% for the 5 years, and up 10.5% since inception, compounded annually. The Small Cap Growth Fund received a five-star Overall MorningstarTM Rating in the U.S.-domiciled Small Cap Growth Funds category as of June 30, 2010, based on Risk-Adjusted Return, when rated against 666 Small Cap Growth Funds. The Small Cap Growth Fund closed the six-month period with 23.2% of total investments in cash and 2.6% as our short position. The Small Cap Growth Fund continued to be a top performer relative to its peers and indices. The Fund’s exposure to semiconductor capital equipment, wireless communications and healthcare names were positive contributors, with Entropic Communications (ENTR) and Lattice Semiconductor (LSCC) as standouts. At 2009 year end, we identified five themes that continue to dominate our investments across all three funds in 2010: 1) Technological change is driving the next-generation semiconductor manufacturing process, and semiconductor capital equipment companies are benefitting. Our investments as of December 31, 2009 included Brooks Automation (BRKS), Electro Scientific Industries (ESIO) and MKS Instruments (MKSI). During the first half of 2010, we gained additional confidence in this theme and added investments in Nova Measuring Instruments (NVMI), Entegris (ENTG) and FormFactor (FORM). Stocks in this sector are valued as if bookings peaked in the second quarter of 2010. We believe bookings have not peaked and that, in addition to a cyclical recovery, technology spending will continue to benefit these companies. 2) Next-generation communication services require investment in infrastructure and customer equipment. Smartphones, tablets and e-readers create opportunities for both semiconductor manufacturers and wireless infrastructure providers. Making high-definition video ubiquitous creates opportunity for semiconductor companies and service providers. These are products and services with universal appeal and are benefitting from the higher growth rates in Asia and in other developing markets. Our previous investments included ANADIGICS (ANAD), Apple (AAPL), Comcast (CMCSA) and ViaSat (VSAT). We remain enthusiastic about this theme and added a number of stocks, including some of our top performers for the first half of 2010 such as Entropic (ENTR) and Lattice Semiconductor (LSCC). We also had Airvana (AIRV) and 3Com (COMS) acquired during the second quarter. 2 Semi-Annual Report 2010 3) The aging population should lead to growth for innovative medical devices, healthcare services and systems. Our healthcare investments suffered during the first half of 2010. We exited several small cap positions. The Small Cap Growth Fund added positions in healthcare IT providers Allscripts-Misys (MDRX) and athenahealth (ATHN) at compelling valuations. We continued to hold investments, including Covidien (COV), CONMED (CNMD), Express Scripts (ESRX), Gilead Sciences (GILD), Thermo Fisher Scientific (TMO) and Varian Medical Systems (VAR). 4) The emerging aerospace/defense strategy emphasizes intelligence and electronics. Investments as of June 30, 2010 included Anaren (ANEN), EMS Technologies (ELMG), ICx Technologies (ICXT), Precision Castparts (PCP), Sypris Solutions (SYPR) and ViaSat (VSAT). These stocks suffered early in 2010 from uncertainty over Federal budgets. Despite continuing uncertainty and weakness in large cap companies such as Lockheed Martin (LMT) and Northrop Grumman (NOC), our small cap companies with strong product cycles did well in the first half of 2010. 5) Consumers have suffered over the last few years and the retail industry has gone through significant turmoil. This turmoil has created opportunity for some specialty retailers to gain market share. Investments as of June 30, 2010 included CarMax (KMX) and Dick’s Sporting Goods (DKS). Although our consumer investments had just a slight loss for the half, we are concerned about companies with direct consumer exposure. We added some short exposure. We will continue to apply our disciplined investment approach and we thank you for your support of The Needham Funds. Sincerely, Chris Retzler Portfolio Manager John Barr Portfolio Manager 3 Needham Funds NEEDHAM GROWTH FUND (Unaudited) TICKER: NEEGX Comparative Performance Statistics as of June 30, 2010 Since Gross Expense 6 Months(7) 1 Year 3 Years(8) 5 Years(8) 10 Years(8) Inception(8)(12) Ratio(14) Needham Growth Fund(1) 0.10% 26.06% -5.22%(9) 4.21%(10) 2.82%(11) 13.45%(13) 2.05% S&P 500 Index(2)(3) -6.65% 14.43% -9.81% -0.79% -1.59% 5.48% NASDAQ Composite Index(2)(4) -6.62% 16.04% -5.89% 1.38% -5.50% 5.49% S&P 400 MidCap Index(2)(5) -1.36% 24.93% -5.90% 2.21% 5.31% 9.91% Russell 2000 Index(2)(6) -1.95% 21.48% -8.60% 0.37% 3.00% 6.02% Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please visit www.needhamfunds.com. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The S&P 400 MidCap Index is a broad unmanaged measure of the U.S. stock market. 6. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 7. Not annualized. 8. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 9. Cumulative return for the three year period was (14.85)%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the five year period was 22.91%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 32.07%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 1/1/96. Cumulative return since inception was 523.00%, assuming all dividends were reinvested in shares of the Fund. The above expense ratio is from the Funds’ prospectus dated May 1, 2010. Additional information pertaining to the Funds’ expense ratios as of June 30, 2010 can be found in the financial highlights. Since January 1, 2009, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on May 1, 2011. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 2.03%. Top Ten Holdings* Sector Weightings* (as a % of total investments, as of June 30, 2010) (as a % of total investments, as of June 30, 2010) % of Total Sector Long(1) (Short)(1) Total(1)(2) Security Investments† Consumer Discretionary 11.0% (0.7)% 10.3% 1) Express Scripts, Inc. ESRX 9.63% Energy 2.1% — 2.1% 2)Thermo Fisher Scientific, Inc. TMO 5.02% Financials 1.6% — 1.6% 3)Viasat, Inc. VSAT 4.35% Health Care 29.4% (0.2)% 29.2% 4)CarMax, Inc. KMX 3.99% Industrials 2.5% (1.1)% 1.4% 5)Varian Medical Systems, Inc. VAR 3.96% Information Technology 50.3% (1.2)% 49.1% 6)Brooks Automation, Inc. BRKS 3.43% Materials 1.0% (1.0)% 0% 7)Becton Dickinson & Co. BDX 2.83% Cash 6.3% — 6.3% 8)Electro Scientific Industries, Inc. ESIO 2.58% * Current portfolio holdings may not be indicative of future portfolio 9)Dick’s Sporting Goods, Inc. DKS 2.55% holdings. 10)Parametric Technology Corp. PMTC 2.44% (1) Percentage of total investments includes all stocks, plus cash minus all short Top Ten Holdings 40.78% of Total Investments† positions. * Current portfolio holdings may not be indicative of future portfolio holdings. (2) Total represents the difference between the long exposure and the short † Percentage of total investments less cash. exposure, which produces the net exposure. Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please visit www.needhamfunds.com. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s Adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS3) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (‘‘S&P’’). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 4 Semi-Annual Report 2010 NEEDHAM AGGRESSIVE GROWTH FUND (Unaudited) TICKER: NEAGX Comparative Performance Statistics as of June 30, 2010 Since Gross Expense 6 Months(6) 1 Year 3 Years(7) 5 Years(7) Inception(7)(10) Ratio(12) Needham Aggressive Growth Fund(1) 1.53% 18.63% -0.35%(8) 6.78%(9) 6.92%(11) 2.57% S&P 500 Index(2)(3) -6.65% 14.43% -9.81% -0.79% 0.86% NASDAQ Composite Index(2)(4) -6.62% 16.04% -5.89% 1.38% 2.50% Russell 2000 Index(2)(5) -1.95% 21.48% -8.60% 0.37% 4.43% Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please visit www.needhamfunds.com. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 6. Not annualized. 7. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 8. Cumulative return for the three year period was (1.03)%, assuming all dividends were reinvested in shares of the Fund. 9. Cumulative return for the five year period was 38.81%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 9/4/2001. Cumulative return since inception was 80.44%, assuming all dividends were reinvested in shares of the Fund. The above expense ratio is from the Funds’ prospectus dated May 1, 2010. Additional information pertaining to the Funds’ expense ratios as of June 30, 2010 can be found in the financial highlights. Since inception, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on May 1, 2011. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 2.50%. Top Ten Holdings* Sector Weightings* (as a % of total investments, as of June 30, 2010) (as a % of total investments, as of June 30, 2010) % of Total Sector Long(1) (Short)(1) Total(1)(2) Security Investments† Consumer Discretionary 7.3% (0.9)% 6.4% 1) Apple, Inc. AAPL 3.36% Financials 0.4% — 0.4% 2) Express Scripts, Inc. ESRX 3.23% Health Care 23.3% (0.7)% 22.6% 3) Varian Medical Systems, Inc. VAR 3.19% Industrials 5.2% (0.7)% 4.5% 4) Entropic Communications, Inc. ENTR 3.03% Information Technology 50.0% (1.8)% 48.2% 5) Volcano Corp. VOLC 2.92% Materials (0.4)% (0.4)% 6) Netezza Corp. NZ 2.87% Cash 18.3% — 18.3% 7) Super Micro Computer, Inc. SMCI 2.84% 8) hhgregg, Inc. HGG 2.67% * Current portfolio holdings may not be indicative of future portfolio 9) Gilead Sciences, Inc. GILD 2.62% holdings. 10) Viasat, Inc. VSAT 2.49% (1) Percentage of total investments includes all stocks, plus cash minus all short Top Ten Holdings 29.22% of Total Investments† positions. * Current portfolio holdings may not be indicative of future portfolio holdings. (2) Total represents the difference between the long exposure and the short † Percentage of total investments less cash. exposure, which produces the net exposure. Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please visit www.needhamfunds.com. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s Adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS3) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (‘‘S&P’’). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 5 Needham Funds NEEDHAM SMALL CAP GROWTH FUND (Unaudited)
